Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Claims 1-11 and 15-16 of Tatsuya YAMAGISHI et al., (Nov. 14, 2018) are pending and subject to first action on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 01/02/19 and 01/23/20 respectively is acknowledged and considered and made of record.  A signed copy of each 1449 is attached herewith.  
Response to Restriction
Applicant’s election without traverse of Group I, claims 1-9 and species of Example 35 
    PNG
    media_image1.png
    102
    296
    media_image1.png
    Greyscale
in the reply filed on 12/23/20 is acknowledged.  Claims 10-11 and 15-16 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected subject matter.
The elected species was searched and no art was found.  Thus, the search was extended to the entire scope of claims 1-9.  
Rejoinder
Claims 1-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-11 and 15-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/09/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Method of claim 10 is of indeterminate scope (reach through claim) because such claim language, which relies on a mode of action or underlying cause (A method for the treatment of a condition or disorder in which Nav 1.7 and Nav 1.8 channel blockers are involved in), renders the scope of the claim indeterminate as the claim language may read on diseases or disorders not yet understood or known to be caused by or affected by such action or in ways not yet understood.   
1.  The intended diseases to be treated with this formulation has not been recited, thus rendering the claim ambiguous.   
2.  With regard to inflammatory pain (claim 11) it is known in the art that inflammatory conditions can trigger a response from immune system, which in turn trigger an autoimmune disease(s).  Autoimmune disease involves a host of various diseases 
     Therefore, the plethora of intended uses present in the claims render the intended amount ambiguous since it is not conceivable that the dosage regimen for uses as varied as Crohn’s disease v. incontinence or epilepsy would all be the same and there is no evidence in the specification pointing to a particular regimen for the many uses recited. 
   It is suggested that the many uses be limited closely related diseases since only one use in needed to support such a claim for compliance with 35 U.S.C. 112 and 101.   See the last paragraph of MPEP 2164.01(c), June 2020 edition.    


State of the Art
Applicants claim compounds of structural formula (I) and derivatives thereof and defined as recited in the claim.  
    PNG
    media_image2.png
    101
    309
    media_image2.png
    Greyscale
.   The closest reference is S. KITAMURA et al., disclosing compounds of structural formula (I), 
    PNG
    media_image3.png
    83
    248
    media_image3.png
    Greyscale
where substituents are as defined in the claims.  The said compounds do not anticipate nor render obvious the current invention.  

Allowable Subject Matter
Claims 1-9 and 15 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635